Citation Nr: 0017149	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a 
laceration of the left ring finger, to include Dupuytren's 
contracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1994 rating 
decision by the Department of Veterans Affairs Regional 
Office (RO) located in Boston, Massachusetts. 

The veteran was afforded a hearing before the RO in April 
1995. At that time, the veteran withdrew the issue of 
entitlement to service connection for residuals of laceration 
of the index finger of the left hand.  The veteran testified 
in March 1999 before the undersigned member of the Board 
sitting at Boston, Massachusetts.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The residuals of a laceration of the left ring finger, to 
include Dupuytren's contracture are of service origin.


CONCLUSION OF LAW

Residuals of a laceration of the left ring finger, to include 
Dupuytren's contracture, were incurred in service.  38 
U.S.C.A. §§ 1110, 3.102, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. FACTUAL BACKGROUND

A review of the service medical records reveals that a 
November 1964 induction examination showed that the veteran's 
upper extremities were clinically evaluated as normal.  

In May 1968 the veteran was seen at the dispensary for a 
laceration of his right arm and the second finger of the left 
hand.  The wound was cleaned, sutured, and a dressing was 
applied.  The report appears to have been written by an 
airman 1st class who signed for the military physician.  In 
June 1968, the sutures were removed.  It was reported that 
the wound was healing well.

The August 1968 discharge examination showed that the 
veteran's upper extremities were clinically evaluated as 
normal and the veteran had reported no defects associated 
with his hands.

The veteran has been examined and treated intermittently at 
VA facilities from 1987 to 1999 for various disorders.  He 
was seen at a VA facility in May 1994 for Dupuytren's 
contract of the left ring finger.  A VA outpatient treatment 
record dated in June 1994 included an assessment of 
Dupuytren's contracture of the left ring finger.  The veteran 
reported that it had been present since 1966.  

The veteran was afforded a hearing before the RO in April 
1995.  The veteran testified that his left ring finger with 
Dupuytren's contracture was caused by service.  He stated 
that the service medical records were inaccurate.  He also 
stated that he had never injured his left ring finger after 
his discharge from service.  The injury was to the left ring 
finger and not to the left index finger.  The veteran has 
asserted that his left ring finger is the second finger of 
his left hand when counting from the thumb rather than the 
little finger.  He has stated that the index finger was not 
specifically mentioned, and that he had never injured that 
finger. 

A June 1995 VA record shows that the veteran complained of 
having a left hand Dupuytren's problem for the last three 
years.  There was noted a worsening of contracture in the 
left ring finger.

A September 1995 VA record shows that the veteran underwent 
left-hand palmar fascia due to Dupuytren's contract of the 
left ring finger.

The veteran testified in March 1999 before a member of the 
Board sitting at Boston, Massachusetts that he has a left 
ring finger disability, to include Dupuytren's contracture of 
the left ring finger, due to an injury while in service.  He 
stated that he sustained a laceration to his left ring finger 
while he was tightening a pipe during active service.  He 
testified that he was tightening a pipe over his head when 
his pipe wrench slipped and his hand came down and hit a rod.   
This hanging rod went through his hand.  

In May 1999 the Board remanded the issue of residuals of 
laceration of the left ring finger, to include Dupuytren's 
contracture to the RO for additional development, to include 
an examination.

A September 1999 VA examination showed that the veteran 
claimed to have injured his left ring finger while he was 
working in the service while tightening some type of 
connector when the wrench slipped and a steel rod was driven 
into his palm in the region of the fourth ray on the left 
hand.  He asserted that he had begun having trouble about 
three years after his service, when he found that he was not 
able to straighten the left ring finger, or the two or three 
adjacent fingers of his left hand.  He worked as a mechanic 
and continued to work as a mechanic at the time of this 
examination.  Eventually on September 1995 he underwent 
surgery at a VA hospital for resection of the palmar fascia 
of the fourth ray of the left hand which has apparently 
corrected the problem and he was now able to straighten his 
finger up. Afterward he continued to work as a mechanic.  He 
had not lost any time from this occupation, but he stated 
that since the surgery he has had no feeling in the tips of 
all of the fingers of his left hand, except for the thumb.  
His grasp was somewhat weak.  He was right handed.

Examination of the left hand revealed a zigzag type of scar 
extending from the proximal phalanx of the left ring finger 
to the base of the palm.  The hypertrophic palmar fascia has 
been resected and there was no evidence of recurrence; 
however, there was one nodule just medial to the proximal end 
of the scar, which suggested a Dupuytren's nodule.  When the 
veteran was asked what this was, he stated that it was the 
site of the original puncture wound in the left hand.  There 
was no evidence of any further contracture of any of the 
fingers of the left hand.  His grasp was full, but it was 
somewhat weak. He did have some hypesthesia of the distal 
phalanx of the index, long, ring, and little finger.

The diagnoses was that Dupuytren's contracture of the left 
hand, fourth ray, status post-operation resection with a 
satisfactory result, although there was a residual nodule 
which appeared to be Dupuytren's nodule, although the veteran 
stated that this was the original site of the injury.  The 
physician did not see any scarring on the index finger.  The 
physician stated that since the etiology of the Dupuytren's 
contracture was unknown that it was at least as likely as 
not, given the nature of the injury, that the injury the 
veteran claims in service is the cause of the Dupuytren's 
contracture.

II. ANALYSIS

Initially, the Board finds that the claim is well grounded in 
that it is plausible, that is meritorious on its own or 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  This finding is based on 
the service medical records, the veteran's hearing testimony, 
and the recent VA examination.  The Board is also satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the veteran has been met.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

To summarize it is the veteran's assertion that the inservice 
injury was to the left ring finger and not the 2nd finger.  
The veteran asserts that either the physician counted from 
the little finger or made a mistake.

In this regard the Board finds the veteran's hearing 
testimony describing the inservice injury and associated 
symptoms credible.  While the service medical records 
identify the laceration as involving the left 2nd finger, the 
Board notes that the report apparently was written not by the 
treating physician but by an airman.

The Board is aware of the amount of time that has passed 
since the sutures were removed during service.  However, 
still it must be considered that there was no indication of 
any scarring on the second finger found during the September 
1999 VA examination.  Additionally, the VA examiner indicated 
that the development of the Dupuytren's contracture was not 
inconsistent with the injury to the left ring finger as 
described by the veteran. 

The Board finds that the evidence is in relative equipoise 
regarding the merits of the veteran's claim.  As such, the 
benefit of the doubt is in the veteran's favor.  Accordingly, 
service connection for residuals of a laceration of the left 
ring finger, to include Dupuytren's contracture is warranted.  
38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a laceration of the left 
ring finger, to include Dupuytren's contracture is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

